Citation Nr: 1823419	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 14-34 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2017, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge seated at the RO. A transcript is included in the claims file


FINDING OF FACT

With resolution of the factual doubt in the Veteran's favor, the Veteran's preexisting right knee disability was aggravated by service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for aggravation of a preexisting right knee disability have been met. 38 U.S.C. §§ 1101, 1110, 1111, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression. 38 U.S.C. § 1153; 38 C.F.R. § 3.306. When determining service connection, a presumption of soundness ordinarily applies. 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b). Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). Only such conditions as are recorded in examination reports are to be considered as noted. The presumption of aggravation applies when a pre-service disability increases in severity during service. 38 U.S.C.A. § 1153; Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 38 C.F.R. § 3.306 (a). To show aggravation, the evidence must demonstrate that the underlying condition of the pre-existing disease, and not merely its outward symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377.

The Veteran demonstrates a current disability. The Veteran was diagnosed with chronic right knee strain in February 2010, upon VA examination. The Veteran contends his prior knee injury was aggravated by service, and that his chronic right knee strain is a result of a knee injury in service. The evidence is in relative equipoise and the claim will be granted.

At the Veteran's July 2005 entrance examination, the examiner noted the Veteran had arthroscopic surgery right knee pre-service.  Therefore, the presumption of soundness does not apply with respect to the right knee.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b). Upon examination in September 2005 the examiner noted normal range of motion in the Veteran's knee and a normal examination.  However, the Veteran strained his right knee in training drills in 2006 and was placed on light duty. In June 2009, the Veteran reported residual right knee soreness with increased activity. Accordingly, the presumption of aggravation attaches because the evidence demonstrates that the Veteran's pre-existing right knee disability worsened during active service. See 38 C.F.R. § 3.306.

Upon VA examination in February 2010, the VA examiner noted that the Veteran had a diagnosis of chronic right knee strain. The examiner also noted the Veteran's report of a right knee strain in service.  A September 2010 addendum opinion states the following: 

The veteran had right knee cartilage avulsion injury and s/p of surgical debridement prior to his service. He was able to carry out his regular duty from 2006 to 2009 after he recovered from injury of strain his right knee. His clinical symptoms and X-ray of right knee showed mild degenerative arthritis. His left knee joint showed mild narrowing in medial compartment in weight bearing X-ray test as well. His chronic knee strain is more related to his prior to service right knee operation and less likely caused by strain injury while in service. 

VA treatment records in September 2009 note the Veteran's chronic right knee pain and indicate it may be related to trauma in service. Similar records in December 2009 reflect the Veteran experienced pain in his right knee on a daily basis and had a history of right knee trauma in Iraq. In February 2010, the Veteran's VA physician reported that the Veteran was recommended for medical separation due to, amongst other conditions, chronic right knee pain. VA treatment records in November 2010 again reflect that the Veteran reported chronic right knee pain. In February 2014, the Veteran's VA physician noted his preexisting right knee injury and indicated that his right knee "was likely aggravated by running in military, body armor and uneven terrain." See February 11, 2014 VA Treatment Record.

In a November 2017 letter, the Veteran's VA physician opined that the Veteran's active service contributed to his right knee condition. Specifically, the physician reasoned that requirements of his service such as running three to five miles, two to three times weekly, sometimes wearing military gear weighing up to 60 pounds contributed to his current right knee disorder. The physician further noted that the Veteran's September 2010 x-ray shortly after separating from service was consistent with joint damage. 

The opinion provided by the VA treating physician is factually informed, comprehensive and accounts for all relevant evidence. See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

Upon review of the applicable laws and regulations in conjunction with the relevant evidence of record, the Board finds that service connection based on in-service aggravation is warranted.  The Board reiterates that as the Veteran's pre-existing right knee disorder was noted at entry to service, the presumption of soundness does not apply with respect to the right knee, and there is a presumption of aggravation thereof.  The Veteran injured his knee in service and reported continuing symptomatology.  And there is a persuasive medical opinion presented by the Veteran's VA treating physician explaining why the Veteran's preexisting right knee disability was aggravated by service. resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disorder by aggravation of a pre-existing disorder have been approximated, and the claim will be granted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


